Citation Nr: 1333245	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to November 21, 2008, and entitlement to a rating in excess of 40 percent therefrom, for Reiter's syndrome of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for Reiter's syndrome of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right knee.

4.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left knee.

5.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right ankle.

6.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left ankle.

7.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right hip.

8.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left hip.

9.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the right shoulder.

10.  Entitlement to a rating in excess of 10 percent for Reiter's syndrome of the left shoulder.

11.  Entitlement to a compensable rating for Reiter's syndrome of both elbows.

12.  Entitlement to a compensable rating for Reiter's syndrome of both wrists.

13.  Entitlement to a compensable rating for hammertoe of the left fifth digit.

14.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran had active duty service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at personal hearings before the Board in Washington, D.C. in July 2007 and November 2011.  The hearing transcripts are of record.  During the hearings, the Veteran submitted additional evidence and waived initial RO consideration of this new evidence.  

The Board also notes that in October 2013, additional evidence was received at the Board from the Baltimore RO, in the form of a temporary claims folder.  However, after a review of the claims folder, the Board finds that the evidence is duplicative of evidence previously considered by the originating agency.

In April 2008, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

In a statement which was received in April 2010, the Veteran wrote that the symptomatology associated with his knees, hips and lumbar spine had all increased in symptomatology since the time of the last VA examination which was conducted in November 2008.  VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995). See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Statements made by the Veteran to VA health care professionals and to VA adjudicators indicates the Veteran is claiming that he is unemployable as a result of his service-connected disabilities.  Furthermore, during his November 2011 Board hearing, the Veteran testified that his service-connected disabilities prevent him from working.  Specifically, he testified that both his knees are "shot," that he has severe pain in his hips, and that he has spondylosis (slipping of the disc) of the spine, which causes him to have constant pain in his ribs, and that he has pain from his cervical spine up into the back of his head.  He also testified that his service-connected disabilities prevented him from walking long distances, sitting for prolonged periods of time, and from lifting over 15 pounds.  He reported that he last worked in 1995 as a carrier and manual clerk for the U.S. Postal Service.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  The Board notes that the Veteran has not been provided with a VA examination to determine if he is unable to work as a result of his service-connected disabilities.  This question is a medical question which requires a VA examination.  

The examiner who conducted the November 2008 VA examination recorded ranges of motion for the pertinent joints.  The examiner also wrote for each pertinent joint that the range of motion was active and painful.  Significantly, the examiner did not indicate when the range of motion became painful or if the entire range of motion of the pertinent joint was painful.  This omission can have a large impact on the disability evaluations assigned which are based on range of motion testing.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As the Board finds that additional examination or examinations are required for the reasons set out above, the Board finds that all the disabilities on appeal should be evaluated by VA for compensation purposes.  

The appellant is advised that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Any notice as to the issue of individual unemployability which is necessary pursuant to the provisions of the Veterans Claims Assistance Act of 2000 should be issued.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for any of the disabilities on appeal since 2008.  After securing any necessary releases, obtain those records identified by the Veteran.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination or examinations to address the current severity of his service-connected disabilities.  The claims file should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  A complete history should be obtained from the Veteran and be recorded in the examination report.  The examination should include range of motion studies.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  With regard to the back (spinal) disabilities, the examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to service-connected back disabilities.  The examiner should also specifically state if ankylosis and muscle spasm are present.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

